NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          DEC 30 2009

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 JAIRO ALVAREZ,                                   No. 06-72177

               Petitioner,                        Agency No. A070-785-083

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jairo Alvarez, a native and citizen of Guatemala, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his motion to reopen in order to apply for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for

abuse of discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002), we deny in

part and dismiss in part the petition for review.

       The agency did not abuse its discretion by denying Alvarez’s motion to

reopen, because the agency considered the evidence he submitted and acted within

its broad discretion in determining that reopening was not warranted. See id. at

1039 (The BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary,

irrational, or contrary to law.”).

       We lack jurisdiction to review the agency’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




NHY/Research                               2                                   06-72177